Perlin, C.J. This cause coming on to be heard on the Joint Stipulation of the parties hereto, and the Court being fully advised in the premises; THIS COURT FINDS that this claim in the amount of $850.00 is based on reimbursement for monies paid to the State of Illinois, Division of Highways, for the damage to a light pole, under the assumption that said light pole was owned by the State of Illinois, and that it was subsequently discovered that said light pole was not the property of the State of Illinois after payment by the claimant was deposited with the General Revenue Fund. IT IS HEREBY ORDERED that the sum of $850.00 be awarded to claimant in full satisfaction of any and all claims presented to the State under Cause No. 6191.